DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 8-11 in the reply filed on 11/18/2021 is acknowledged.  Claims 1-7 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/18/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dasbach, US 2017/0315276 (cited in the IDS of 3/5/2021).
Regarding Claim 8, Dasbach discloses:  An optical element comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate (substrate 1a; paragraphs [0107]-[0110] and FIG. 1 of Dasbach);
a metallic seed layer on the substrate (agglomeration protection layer 7 comprising CrOx, or “seed layer 2” 5b comprising Ag, or “seed layer 1” 5a comprising NiV, which are all located on substrate 1a; paragraphs [0107]-[0110] and FIG. 1 of Dasbach; the Examiner notes that the claim does not require the metallic seed layer to be located directly on the substrate or in contact with the substrate);
the metallic seed layer having a thickness of not more than 5 nm (agglomeration protection layer 7 has a layer thickness of 2-10 nm, and “seed layer 2” 5b has a layer thickness of 2-20 nm, and “seed layer 1” 5a has a layer thickness of 2-40 nm; paragraphs [0107]-[0110] and FIG. 1 of Dasbach); and
an aluminum layer disposed on the metallic seed layer (high purity aluminum layer 1b is disposed on all of the layers 7, 5b, and 5a; paragraphs [0107]-[0110] and FIG. 1 of Dasbach; the Examiner notes that the broadest reasonable interpretation of “disposed on” includes being located in the same layer stack, and the Examiner further notes that the claim does not require a specific ordering of the claimed substrate and layers, nor does it require direct contact between the substrate and layers);
wherein the aluminum layer has a thickness of more than 30 nm (high purity aluminum layer 1b has a layer thickness of 0.05-0.3 mm [50,000 nm to 300,000 nm]; paragraphs [0107]-[0110] and FIG. 1 of Dasbach).

Regarding Claim 9, Dasbach discloses:  wherein the metallic seed layer comprises Cu, Ti, Fe, Zn or Cr (agglomeration protection layer 7 may comprise CrOx, and “seed layer 1” 5a may comprise copper, titanium, iron, or chromium; paragraphs [0064], [0107]-[0110] and FIG. 1 of Dasbach).

Regarding Claim 11, Dasbach discloses:  wherein the optical element is a mirror, and wherein the aluminum layer is a mirror layer (the layers of FIG. 1 of Dasbach may comprise a surface mirror, wherein the high-purity roll-clad aluminum layer has a high degree of directed reflection; Abstract and paragraphs [0081], [0107]-[0110], [0127], [0128] and FIG. 1 of Dasbach).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dasbach, or alternatively, as being unpatentable over Dasbach in view of Ekstein et al., US 2013/0170056.
Regarding Claim 10, Dasbach does not appear to explicitly disclose:  wherein the aluminum layer has a root mean square roughness of less than 0.7 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, Dasbach specifically discloses the importance of smoothness, i.e., low roughness, of the aluminum surface to maximize the portion of directed reflection of light compared to diffuse [scattered] reflection of light (see, e.g., paragraphs [0003], [0055], [0056], [0083], [0128] of Dasbach).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed small level of roughness for the aluminum layer of Dasbach in order to provide an high quality mirror, such as a solar reflector, having a large directed reflection of light and a minimum diffuse [scattered] reflection of light, as disclosed in at least paragraph [0128] of Dasbach.
Furthermore, Ekstein is related to Dasbach with respect to mirrors utilizing reflective aluminum layers.
Ekstein teaches:  wherein the aluminum layer has a root mean square roughness of less than 0.7 nm (an aluminum alloy reflector includes a polishing layer having a root-mean-square roughness of less than 0.5 nm; Abstract and paragraphs [0005], [0007], [0012], [0041] of Ekstein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the low surface roughness of Ekstein for the aluminum layer of Dasbach because it would serve to achieve the desired minimal diffuse [scattered] reflection of light, as discussed in paragraph [0128] of Dasbach, and additionally, would enable the use of such reflective element [mirror] for EUV [ultraviolet] wavelengths of light, as taught in Abstract and paragraphs [0007], [0041] of Ekstein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872